Exhibit 10.1
SETTLEMENT AGREEMENT
I. PARTIES
     This Settlement Agreement (“Agreement”) is entered into among the United
States of America, acting through the United States Department of Justice and on
behalf of the Office of Inspector General (“HHS-OIG”) of the Department of
Health and Human Services (“HHS”) (collectively the “United States”); and Wright
Medical Technology, Inc. (“Wright”), through their authorized representatives.
II. PREAMBLE
     As a preamble to this Agreement, the Parties agree to the following:
     A. Wright is a Delaware Corporation headquartered in Arlington, Tennessee
that manufactures, sells and distributes orthopaedic medical devices in the
United States.
     B. Wright has executed contemporaneously with this Agreement a Deferred
Prosecution Agreement (“DPA”) with the United States Attorney’s Office for the
District of New Jersey.
     C. The United States contends that Wright caused to be submitted improper
claims for payment to the Medicare Program (“Medicare”), Title XVIII of the
Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1.
     D. The United States contends that it has certain civil claims, against
Wright, as specified in Section III, Paragraph 2, below, for engaging in the
following conduct during the period from January 1, 2002 to December 31, 2007
(hereinafter the “Covered Conduct”):
     Wright used, and conspired to use, various forms of financial arrangements
to induce orthopaedic surgeons to cause providers to use Wright’s hip and knee
joint replacement implants
Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

 



--------------------------------------------------------------------------------



 



in order to maintain and increase Wright’s market share. These financial
arrangements included, but were not limited to fee-for-service contracts, fixed
fee contracts, and product development contracts, among others. The United
States contends that certain of these financial arrangements were improper, that
the remuneration paid thereunder was improper and/or unlawful, and that these
arrangements caused hospitals and physicians to submit false and fraudulent
claims for replacement of hip and knee joints using Wright implants to Medicare.
     E. The United States contends also that it has certain administrative
claims, as specified in Section III, Paragraph 3, below, against Wright for
engaging in the Covered Conduct.
     F. This Agreement is made in compromise of disputed claims. It is neither
an admission by Wright nor a concession by the United States.
     G. To avoid the delay, uncertainty, inconvenience, and expense of
protracted litigation of the above claims, the Parties mutually desire to reach
a full and final settlement pursuant to the Terms and Conditions below.
III. TERMS AND CONDITIONS
     NOW THEREFORE, in consideration of the mutual promises, covenants, and
obligations set forth below, and for good and valuable consideration as stated
herein, the Parties agree as follows:
     1. Wright agrees to pay to the United States $7,929,900 (seven million,
nine hundred twenty-nine thousand, nine hundred dollars ) (the “Settlement
Amount”). Wright agrees to pay the Settlement Amount by electronic funds
transfer pursuant to written instructions to be provided by the United States
Attorney’s Office for the District of New Jersey. Wright shall
Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 2 of 12



--------------------------------------------------------------------------------



 



make this electronic funds transfer within ten business days of the Effective
Date of this Agreement.
     2. Subject to the exceptions specified in Paragraph 4, below, and
conditioned upon Wright’s full payment of the Settlement Amount, the United
States releases Wright together with its current and former parent corporations;
direct and indirect subsidiaries; brother or sister corporations; divisions; and
affiliates; and the predecessors, successors and assigns of any of them from any
civil or administrative monetary claim that the United States has or may have
for the Covered Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733; the
Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil
Remedies Act, 31 U.S.C. §§ 3801-3812; and any statutory provision applicable to
the federally-funded programs listed in this Agreement for which the Civil
Division, United States Department of Justice has actual and present authority
to assert and compromise pursuant to 28 C.F.R. Part 0, Subpart I, § 0.45(d); and
common law theories of payment by mistake, unjust enrichment, disgorgement,
fraud, and recoupment.
     3. In consideration of the obligations of Wright set forth in this
Agreement, in the DPA, and in the Corporate Integrity Agreement (“CIA”) entered
into between HHS-OIG and Wright, and conditioned upon Wright’s full payment of
the Settlement Amount and compliance with its obligations under the DPA, the
HHS-OIG agrees to release and refrain from instituting, directing, or
maintaining any administrative claim or action seeking exclusion from Medicare,
Medicaid, and other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) against Wright, together with its current and former parent
corporations; direct and indirect subsidiaries; brother or sister corporations;
divisions; and affiliates; and the predecessors, successors and
Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 3 of 12



--------------------------------------------------------------------------------



 



assigns of any of them, under 42 U.S.C. § 1320a-7a (Civil Monetary Penalties
Law) or 42 U.S.C. § 1320a-7(b)(7) (permissive exclusion for fraud, kickbacks,
and other prohibited activities) for the Covered Conduct, except as reserved in
Paragraph 4, below, and as reserved in this Paragraph. The HHS-OIG expressly
reserves all rights to comply with any statutory obligations to exclude Wright,
together with its current and former parent corporations; each of its direct and
indirect subsidiaries; brother or sister corporations; divisions; current or
former owners, officers, directors, and affiliates; and the predecessors,
successors and assigns of any of them, from Medicare, Medicaid, or other Federal
health care programs under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) based
upon the Covered Conduct. The HHS-OIG also expressly reserves all rights to
exclude Wright pursuant to the terms and conditions of Paragraph 51 of the DPA.
Nothing in this Paragraph precludes the HHS-OIG from taking action against
entities or persons, or for conduct and practices, for which claims have been
reserved in Paragraph 4, below.
     4. Notwithstanding any term of this Agreement, specifically reserved and
excluded from the scope and terms of this Agreement as to any entity or person
(including Wright) are the following:

  a.   Any civil, criminal, or administrative liability arising under Title 26,
U.S. Code (Internal Revenue Code);     b.   Any criminal liability;     c.  
Except as explicitly stated in this Agreement, any administrative liability,
including mandatory exclusion from Federal health care programs;     d.   Any
liability to the United States (or its agencies) for any conduct other than the
Covered Conduct;

Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 4 of 12



--------------------------------------------------------------------------------



 



  e.   Any liability based upon such obligations as are created by this
Agreement;     f.   Any liability for personal injury or property damage or for
other consequential damages arising from the Covered Conduct;     g.   Any
liability for failure to deliver goods or services due;     h.   Any liability
of individuals, including officers and employees; and     i.   Any liability for
express or implied warranty claims or other claims for defective or deficient
products or services.

     5. Wright waives and shall not assert any defenses Wright may have to any
criminal prosecution or administrative action relating to the Covered Conduct,
which defenses may be based in whole or in part on a contention that, under the
Double Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action. Nothing in this Paragraph or any other provision of this Agreement
constitutes an agreement by the United States concerning the characterization of
the Settlement Amount for purposes of the Internal Revenue laws, Title 26 of the
United States Code.
     6. Wright fully and finally releases the United States, its agencies,
employees, servants, and agents from any claims (including attorney’s fees,
costs, and expenses of every kind and however denominated) that Wright has
asserted, could have asserted, or may assert in the future against the United
States, its agencies, employees, servants, and agents, related to the Covered
Conduct and the United States’ investigation and prosecution thereof.
Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 5 of 12



--------------------------------------------------------------------------------



 



     7. The Settlement Amount shall not be decreased as a result of the denial
of claims for payment now being withheld from payment by any Medicare carrier or
intermediary or any state payor, related to the Covered Conduct; and, if
applicable, Wright agrees not to resubmit to any Medicare carrier or
intermediary or any state payor any previously denied claims related to the
Covered Conduct, and agrees not to appeal any such denials of claims.
     8. Wright agrees to the following:
          a. Unallowable Costs Defined: That all costs (as defined in the
Federal Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and
XIX of the Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5;
and the regulations and official program directives promulgated thereunder)
incurred by or on behalf of Wright, together with its current and former parent
corporations; each of its direct and indirect subsidiaries; brother or sister
corporations; divisions; current or former owners, officers, directors,
employees, shareholders, agents, and affiliates; and the predecessors,
successors and assigns of any of them in connection with the following shall be
“unallowable costs” on government contracts and under the Medicare Program,
Medicaid Program, TRICARE Program, and Federal Employees Health Benefits Program
(FEHBP):
               (1) the matters covered by this Agreement and any related plea or
deferred prosecution agreement;
               (2) the United States’ audit(s) and civil and any criminal
investigation(s) of the matters covered by this Agreement;
Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 6 of 12



--------------------------------------------------------------------------------



 



               (3) Wright’s investigation, defense, and corrective actions
undertaken in response to the United States’ audit(s) and civil and any criminal
investigation(s) in connection with the matters covered by this Agreement
(including attorney’s fees);
               (4) the negotiation and performance of this Agreement and any
plea or deferred prosecution agreement;
               (5) the payment Wright makes to the United States pursuant to
this Agreement, including any costs and attorneys fees; and
               (6) the negotiation of, and obligations undertaken pursuant to
the CIA to: (i) retain an independent review organization to perform annual
reviews as described in Section III of the CIA; and (ii) prepare and submit
reports to the HHS-OIG. However, nothing in this Paragraph 8.a.(6) that may
apply to the obligations undertaken pursuant to the CIA affects the status of
costs that are not allowable based on any other authority applicable to Wright.
(All costs described or set forth in this Paragraph 8.a. are hereafter
“unallowable costs.”)
          b. Future Treatment of Unallowable Costs: If applicable, these
unallowable costs shall be separately determined and accounted for by Wright,
and Wright shall not charge such unallowable costs directly or indirectly to any
contracts with the United States or any State Medicaid program, or seek payment
for such unallowable costs through any cost report, cost statement, information
statement, or payment request submitted by Wright or any of its subsidiaries or
affiliates to the Medicare, Medicaid, TRICARE, or FEHBP Programs.
          c. Treatment of Unallowable Costs Previously Submitted for Payment: If
applicable, Wright further agrees that within 90 days of the Effective Date of
this Agreement it shall identify to applicable Medicare and TRICARE fiscal
intermediaries, carriers, and/or
Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 7 of 12



--------------------------------------------------------------------------------



 



contractors, and Medicaid and FEHBP fiscal agents, any unallowable costs (as
defined in this Paragraph) included in payments previously sought from the
United States, or any State Medicaid program, including, but not limited to,
payments sought in any cost reports, cost statements, information reports, or
payment requests already submitted by Wright or any of its subsidiaries or
affiliates, and shall request, and agree, that such cost reports, cost
statements, information reports, or payment requests, even if already settled,
be adjusted to account for the effect of the inclusion of the unallowable costs.
Wright agrees that the United States, at a minimum, shall be entitled to recoup
from Wright any overpayment plus applicable interest and penalties as a result
of the inclusion of such unallowable costs on previously-submitted cost reports,
information reports, cost statements, or requests for payment.
     Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Wright or any of its subsidiaries or affiliates on the
effect of inclusion of unallowable costs (as defined in this Paragraph) on
Wright or any of its subsidiaries or affiliates’ cost reports, cost statements,
or information reports.
          d. Nothing in this Agreement shall constitute a waiver of the rights
of the United States to examine or reexamine Wright’s books and records to
determine that no unallowable costs have been claimed in accordance with the
provisions of this Paragraph.
     9. This Agreement is intended to be for the benefit of the Parties only.
The Parties do not release any claims against any other person or entity, except
to the extent provided for in Paragraphs 2, 3, 6, and 10.
Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 8 of 12



--------------------------------------------------------------------------------



 



     10. Wright waives and shall not seek payment for any of the health care
billings covered by this Agreement from any health care beneficiaries or their
parents, sponsors, legally responsible individuals, or third party payors based
upon the claims defined as Covered Conduct.
     11. Wright warrants that it has reviewed its financial situation and that
it currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and
548(a)(1)(B)(ii)(I), and shall remain solvent following its payment to the
United States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to Wright, within the meaning of 11
U.S.C. § 547(c)(1); and (b) conclude that these mutual promises, covenants, and
obligations do, in fact, constitute such a contemporaneous exchange. Further,
the Parties warrant that the mutual promises, covenants, and obligations set
forth herein are intended to and do, in fact, represent a reasonably equivalent
exchange of value that is not intended to hinder, delay, or defraud any entity
to which Wright was or became indebted, on or after the date of this transfer,
all within the meaning of 11 U.S.C. § 548(a)(1).
     12. Each Party to this Agreement shall bear its own legal and other costs
incurred in connection with this matter, including the preparation and
performance of this Agreement.
     13. Wright represents that this Agreement is freely and voluntarily entered
into without any degree of duress or compulsion whatsoever.
     14. This Agreement is governed by the laws of the United States. The
Parties agree that the exclusive jurisdiction and venue for any dispute arising
between and among the Parties under this Agreement is the United States District
Court for the District of New Jersey, except
Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 9 of 12



--------------------------------------------------------------------------------



 



that disputes arising under the DPA and/or CIA shall be resolved exclusively
under the dispute resolution provisions in those agreements.
     15. For purposes of construing this Agreement, this Agreement shall be
deemed to have been drafted by all the Parties to this Agreement and shall not
therefore be construed against any Party for that reason in any subsequent
dispute.
     16. This Agreement, together with the CIA and the DPA, constitute the
complete agreement between the Parties. This Agreement may not be amended except
by written consent of the Parties.
     17. The individuals signing this Agreement on behalf of Wright represent
and warrant that they are authorized by Wright to execute this Agreement. The
United States signatories represent that they are signing this Agreement in
their official capacities and that they are authorized to execute this
Agreement.
     18. This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Agreement.
     19. This Agreement is binding on Wright’s successors, transferees, heirs,
and assigns.
     20. All Parties consent to the United States’ disclosure of this Agreement
and information about this Agreement to the public.
     21. This Agreement is effective on the later of (1) the date of signature
of the last signatory to the Agreement; or (2) the date the Court approves of
the DPA (“Effective Date” of the Agreement). Facsimiles of signatures shall
constitute acceptable, binding signatures for purposes of this Agreement.
[SIGNATURE BLOCKS ON FOLLOWING PAGE].
Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 10 of 12



--------------------------------------------------------------------------------



 



THE UNITED STATES OF AMERICA

            J. GILMORE CHILDERS
Attorney for the United States Acting Under Authority
Conferred by 28 U.S.C. § 515
District of New Jersey

  DATED: 9/29/10 BY:  /s/: ALEX KRIEGSMAN        ALEX KRIEGSMAN
Assistant United States Attorney
       DATED: 9/29/10 BY:  /s/: GREGORY E. DEMSKE      GREGORY E. DEMSKE
Assistant Inspector General for Legal Affairs
Office of Counsel to the Inspector General
Office of Inspector General
United States Department of Health and Human Services
         

Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 11 of 12



--------------------------------------------------------------------------------



 



WRIGHT MEDICAL TECHNOLOGY, INC. — DEFENDANT

          DATED: 9/22/10 BY:  /s/: GARY D. HENLEY        GARY D. HENLEY
President and Chief Executive Officer
         DATED: 9/23/10 BY:  /s/: KAREN F. GREEN, ESQ.        KAREN F. GREEN,
ESQ.
Wilmer Cutler Pickering Hale and Dorr LLP
Counsel for Wright Medical Technology, Inc.
   

          DATED: 9/22/10 BY:  /s/: SANFORD V. TEPLITZKY, ESQ.        SANFORD V.
TEPLITZKY, ESQ.
Ober, Kaler, Grimes & Shriver, P.C.
Counsel for Wright Medical Technology, Inc.
   

Settlement Agreement Between the United States
of America and Wright Medical Technology, Inc.

Page 12 of 12